department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated november 20xx december 20xx and march 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication department of the treasury- internal_revenue_service schedule nur iar of exis explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org ein 20xx 20xx legend org - organization name state president - president xx - date address - address city - city state - co-1 through co-16 through companies issue whether org’s tax exempt status under internal_revenue_code c should be revoked facts organizational information the organizational information for org org is unknown org’s administrative file does not include its own organizational documents determination_letter or the form_1023 a request for its administrative file came back with the administration file for another organization based in city with the same ein org’s 20xx form_990 indicates the organization is a c located at address city state the 20xx form_990 is the last return that was filed and is signed by president also known as president president and dated october 20xx the return was self-prepared a review of the inoles report confirms org’s address listed on the form_990 and is exempt under c according to inoles org’s exemption date is also october 19xx operational information outreach program org has a community outreach program called co-1 the purpose of the program is to bring families and communities closer through education and awareness co-1’s website mentions org and president it states its expertise is medicine research advocacy growth awareness care support and education co-1 is located at address city state 20xx website homepage org's website address is website the 20xx homepage informs that org is a registered non-profit c tax exempt_organization that was founded in 19xx and is governed by a board_of directors org considers itself to be dedicated in creating and sustaining life-long adapted hiv aids awareness and preventatives programs for all treatment directly to sufferers by engaging in collaborative relationships with medical and pharmaceutical industries international communities and respective foreign governments so that the lives of all infected will be saved and the spread of the hiv aids will be stopped its aim is to facilitate continuous hiv aids low cost mission page the mission page reads as our mission is achieved by improving the quality of life for orphans people affected by hiv aids reducing the spread of hiv aids supporting hospices schools_for orphans creating scholarship programs for the youth form 886-a department of the treasury-internal revenue service page of date date org address tege eo examinations avila road ms laguna niguel ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v department of the treasury- internal_revenue_service schedule inumper seer explanation of items tax identification_number year period ended form a rev date name of organization taxpayer org ein 20xx 20xx e e e e supporting aids-related public policy maintaining educational centers in major populated cities nationally and by supporting local schools with hiv aids prevention materials that we distribute in communities with a high ratio of hiv aids case histories offering rapid hiv aids testing properly educating about drug use treatments to prevent substance abuse objectives page the objective page reads as the org s focus is to provide for the hiv aids orphans and communities affected by the epidemic our objectives are e e e e e tocollaborate with our international and local u s partners to facilitate these educational centers hospices and organizations tocreate development programs that are appropriate and sustainable within the communities for which they are intended to educate and inform the local communities about hiv aids and those impacted by the disease to engage in any other activities that the foundation may consider incidental or conducive to the advancement or attainment of the above aims and objectives to advance people into the century by means of technology and education strateqy org considers itself in becoming the leader in the global movement org will use a variety of approaches and materials including a pr firm which will create red carpet events in the entertainment industry as well as media brochures white papers corporate website and other means to facilitate hiv aids awareness measurement of success org measures its effectiveness in the following ways an annual evaluation of programs and services the number of clients served growth in web site usage growth in operating revenue number of volunteers recruited evaluation of educational presentations and treatment programs board_of directors page president is listed as the founder and executive director of org he is also listed as ceo of co-2 an industry leader in natural herbal products president consults and advises top private companies around the globe donations page org refers to itself as a company and states that the donations it receives will be used to finance its ongoing operations and expenses here in the united_states as well as internationally its 20xx budget is dollar_figure usd donations will used for further treatment education supporting hospices providing technology and education and helping other organizations with the same mission org reports that of the budget goes towards the cause and goes towards administrative costs form 886-a department of the treasury-internal revenue service page of department of the treasury- internal_revenue_service seed handel of den explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org ein 20xx 20xx facts page hiv aids information such as exposure prevention and statistical information are listed the facts page also reads make a donation save a life 20xx website homepage the homepage shares the same information as 20xx except it also added that org provides client services including case management housing assistance and a supplemental food pantry hiv aids prevention services including anonymous rapid hiv testing outreach and referrals org also provides basic needs like drinking water transportation housing assistance and clothing programs page two thank you letters from other c organizations are addressed to president or org co-3 thanks president for his contribution of dollar_figure the un foundation thanks org for its contribution but does not specify the dollar amount received events page two events are listed the event was held on december 20xx pincite pm no other information is provided first event is world aids day at the co-4 located at address city state information for the second event is co-5 address city state cocktail attire live entertainment and complimentary parking is listed donation is dollar_figure ticket contact information is address city state the event was held december 20xx how to help page org lists that it is seeking funds from contributions and grants these funds will be used for unrestricted operating_expenses special projects building improvements and endowments activities a review of the case file documents and online research shows that org has organized several fundraising activities fundraising advertisements org organized an 18-month advertising campaign org’s fundraising advertisements have appeared on the co-6 website the advertisement read as donate now stop aids org’ the ad had a button that read click here per a co-14 article dated march 20xx when president was asked about the fundraising advertisements he responded that they were part of a little fundraising campaign to pay the rent org’s fundraising advertisements have also appeared on websites of co-7 co-8 and the print edition of the co-9 new year’s eve house party the mass appeal organized a fundraising event new year’s eve house party hosted by actors and and held on december 20xx location of the event was form 886-a department of the treasury-internal revenue service page of department of the treasury- intemal revenue service senrsme aver grane explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org ein 20xx 20xx held at the private home of music producer pre-sale party tickets were a dollar_figure donation each and vip party tickets were a dollar_figure donation each proceeds benefited the co-11 and the org love conquers h8 org's facebook page lists a fundraising event named event the event was held on february 20xx at the co-10 located at address city state the purpose of the black tie gala was to bring greater awareness to people who are in love and living with hiv aids the event honored city mayor who did not attend and director of the co-11 guest speakers included city county democratic party chairman co-12 board_of trustees and senior political community organizer photos from the event were posted the event was also listed on website and listed ticket prices at dollar_figure each help stop aids golf classic org organized the 20xx help stop aids golf classic at the co-13 in city state the event the event cost dollar_figure per person honored state governor special invited guest was which included green fees a special gift was given for the first participants other research shows that did not attend the event and sponsorship opportunities were also available for the golf event sponsorship information and benefits provided are as follows presenting sponsor- dollar_figure e company name and corporate logo on collateral material as presenting sponsor on screen recognition as the presenting sponsor at the reception company name and corporate logo listed on the org website corporate logo displayed on red carpet step and repeat gift recognition for ten children in honor of sponsor's name full page advertisement vip seating for guests platinum sponsor- dollar_figure e company name and corporate logo on collateral material on screen recognition at the reception company name and corporate logo listed on the org website gift recognition for five children in honor of your name y2 page advertisement vip seating for guests gold sponsor- dollar_figure e e e e company name and corporate logo on collateral material on screen recognition at the reception company name and corporate logo listed on the org website gift recognition for five children in honor of your name form 886-a department of the treasury-tnternal revenue service page of department of the treasury- internal_revenue_service schedhlorata pena nearess explanation of items tax identification_number year period ended form a rev date name of organization taxpayer org ein 20xx 20xx e e y page advertisement vip seating for guests form_990 form_990 for the year 20xx reports total income and expenses as dollar_figure assets and liabilities are reported as also form_990 for the year 20xx was not filed form_990 for the year ending december 20xx is the last return filed by org even though the organization continued to carry on its activities in 20xx and 20xx other per a co-14 article and documents in the case file the state attorney_general filed a lawsuit against the org for unlawful fundraising and falsifying official documents org was not recognized by the state of state as a charitable_organization it was found that org and president solicited contributions in state by placing advertisements on the websites of city-area newspapers including but not limited to the co-15 and the co-16 online research and case file documents show that president is owner of a company called co- co-2 sells herbal immunity drinks for aids which have not been shown to be effective in scientific studies per a positively aware online article president claims he has no financial stake in the company and is quoted i’m the one that was referring people to co-2 yet org’s website lists president as ceo of co-2 which shares the same address as org xx acall was made to the phone number listed on the form_990 for the year ending december 20xx phone line was disconnected contact xx letter and form_4564 information_document_request and publication were mailed via certified mail xx xx asigned u s postal services certified mail receipt was returned the signature date was november 20xx a second set of letter form_4564 and publication were mailed via certified mail xx xx asigned u s postal services certified mail receipt was returned the signature date was december 20xx xx a letter proposing revocation under sec_6033 form_4564 and publication were mailed via certified mail form 886-a department of the treasury-internal revenue service page of schedule number or exhibit department of the treasury- internal_revenue_service explanation of items tax identification_number year period ended form_8 86-a rev date name of organization taxpayer org ein 20xx 20xx xx xx a u s postal services certified mail receipt was returned with org's address stamped on the signature line it was dated february 20xx xx letter form_4564 and and publication were mailed via certified mail xx a signed u s postal services certified mail receipt was returned the signature date was march 20xx on december 20xx a postal tracer was mailed to the postmaster in city state on january 20xxx the postal tracer was returned confirming org’s mail is delivered to the address given sec_501 defines that a tax-exempt_organization operating exclusively for charitable purposes cannot have any part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual law sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 defines the organizational_test is when an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 defines that the operational_test is based on the primary activities and the distribution of earnings primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals it engages primarily in activities which accomplish one or more of such sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income form 886-a department of the treasury-internal revenue service page of form 886-a rev date department of the treasury- internal_revenue_service explanation of items schedwve number of anni name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a form 886-a department of the treasury-internal revenue service page of schedule number or exhibit department of the treasury- internal_revenue_service explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org ein 20xx 20xx material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq taxpayer's position is unknown at this time taxpayer’s position government’s position in order for an organization to retain its exempt status it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the organization must also meet the reporting requirements of its form_990 the facts stated above indicate that the org failed the organizational and operational_test and did not meet its filing_requirements a charitable_organization should be organized to have one or more exempt purposes org is organized to pay the rent expense and provide a private benefit for org president president see sec_1_501_c_3_-1 a charitable_organization should be operating in activities which accomplish one ore more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose org engages in fundraising activities to support the private benefit of org president president see sec_1_501_c_3_-1 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe org failed to correctly filed form_990 for year ending december 20xx and all years thereafter org also failed to respond to internal revenue service's request to exam its books_and_records see sec_6033 it is the irs's position that the org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 since the org also was not organized and operating exclusively for the exempt_purpose under sec_501 its federal tax exempt status under such section should be revoked effective january conclusion form 886-a department of the treasury-internal revenue service page of department of the treasury- internal_revenue_service schecug rendst sf oho explanation of items tax identification_number year period ended name of organization taxpayer form 886-a rev date org ein 20xx 20xx 20xx the org is liable for filing form_1120 u s_corporation income_tax return for the tax_year ending december 20xx and all years thereafter form 886-a department of the treasury-internal revenue service page of
